DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are currently pending
Claims 11-13 are new
Claims 1-10 are currently amended
Claims 1-13 are currently rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 06/21/2022 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 states “wherein grit is” and instead should state “wherein the grit is” for further clarity.  Also, line 16 states “said liquid matrix inlet” and instead should state “said grit-loaded liquid matrix inlet” for further clarity and to maintain consistency.  Additionally, line 28 states “mounted inside upper subchamber” and instead should state “mounted inside said upper subchamber” for further clarity.  Furthermore, line 28 states “each said at” and instead should state “each of said at” for further clarity.  In addition, lines 28-31 states “each said at…said upper chamber.”  Examiner suggests to indent and further space out the limitations to avoid any confusion regarding what structural limitation includes the corresponding intake and outlet ports.  Appropriate corrections are required.
Claim 2 is objected to because of the following informalities:  Line 4 states “to each said at least one eductor main body outlet port.” and instead should state “to each of said at least one eductor outlet port.” to maintain consistency.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Lines 2-3 states “in a same direction of flow than that of said liquid matrix inside said” and instead should state “in a same direction of flow relative to that of said liquid matrix flowstream inside said” to maintain consistency.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 3 states “said liquid matrix inside” and instead should state “said liquid matrix flowstream inside” to maintain consistency.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Line 3 states “said three eductors” and instead should state “said three stationary eductors” to maintain consistency.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Line 3 states “in a same direction of flow than that of said liquid matrix flowstream” and instead should state “in a same direction of flow relative to that of said liquid matrix flowstream” to maintain consistency.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Examiner’s note:  Examiner suggests to indent and space out all of the limitations to help one read and understand what Applicant is trying to claim.  Also, lines 1 and 27 each state “grit loaded liquid matrix” and instead should state “grit-loaded liquid matrix” to maintain consistency.  Also, line 3 states “apparatus of the type” and instead should state “apparatus” for further clarity.  Additionally, lines 3, 4, 5 (twice), 7 and 37 each state “the apparatus” and instead should state “the grit separating apparatus” to maintain consistency.  Furthermore, line 5 states “wherein grit” and instead should state “wherein the grit” for further clarity.  Also, line 13 states “said liquid matrix inlet” and instead should state “said grit-loaded liquid matrix inlet” to maintain consistency.  In addition, line 34 states “freshwater intake port, and” and instead should state “freshwater supply intake port, and” to maintain consistency.  Furthermore, line 37 states “wherein grit lite liquid matrix” and instead should state “wherein grit-lite liquid matrix” to maintain consistency.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said liquid matrix,” on lines 24-25.  It is unclear which liquid matrix Applicant is referring to?  Also, claim 1 recites the limitation “said upper chamber.” on line 31.  There is insufficient antecedent basis for this limitation in the claim.  Did Applicant intend to recite “said upper subchamber.” instead?  Claims 2-10 are also rejected since these claims depend on claim 1.
Claim 6 recites the limitation "wherein each of said three eductors outlet port” on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is claiming ‘three stationary eductors’ on line 2 of claim 5, which are different than ‘at least one eductor’ on lines 27-28 of claim 1, hence there is insufficient antecedent basis regarding the outlet ports of the three eductors.
Claim 7 recites the limitation "wherein each of said eductors outlet port” on lines 1-2.  It is unclear whether Applicant is referring to the three stationary eductors as recited on line 2 of claim 5, or the ‘at least one eductor’ as recited on lines 27-28 of claim 1.  Examiner suggests to maintain the languages of the claim limitations all consistent to avoid any confusion.
Claim 9 recites the limitation "wherein each of said three eductors outlet port” on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is claiming ‘three stationary eductors’ on line 2 of claim 5, which are different than ‘at least one eductor’ on lines 27-28 of claim 1, hence there is insufficient antecedent basis regarding the outlet ports of the three eductors.
Claim 10 recites the limitation "wherein each of said three eductors outlet port” on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is claiming ‘three stationary eductors’ on line 2 of claim 5, which are different than ‘at least one eductor’ on lines 27-28 of claim 1, hence there is insufficient antecedent basis regarding the outlet ports of the three eductors.
Claim 11 recites the limitation "an upper subchamber is formed in cylindrical grit settling, said main chamber above…” on lines 11-12.  It is unclear and confusing what Applicant is trying to claim.  Also, claim 11 recites the limitation “said liquid matrix” on line 21.  It is unclear which liquid matrix Applicant is referring to?  Furthermore, claim 11 recites the limitation “a liquid matrix flowstream” on line 28, and “a liquid matrix fluid flow speed gradient” on line 29.  It is unclear whether Applicant is referring to the same ‘liquid matrix flowstream’ as recited on lines 1-2 of claim 11, and the same ‘liquid matrix fluid flow speed gradient’ as recited on lines 17-18 of claim 11, respectively, or different limitations.  Claims 12-13 are also rejected since these claims depend on claim 11.
Claim 12 recites the limitation "the ejected fresh water flow” on line 1, and “the upper chamber.” on line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitation "the ejected fresh water flow” on line 1, and “the upper chamber.” on line 3.  There is insufficient antecedent basis for these limitations in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,715,511 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claims 1 and 11 of the instant application 17/256840 discloses an apparatus for separating grit including inlet means, outlet means, and means for removing separated grit from the apparatus, a cylindrical grit settling main chamber, a secondary chamber, a partition, an upper subchamber, a lower subchamber, and a turbulence generating fluid dynamic component.  Corresponding dependent claims 2-10 further disclose additional details including at least one eductor.
Independent claim 1 of U.S. Patent No. 8,715,511 B2 discloses an apparatus for separating grit including inlet means, outlet means, and means for removing separated grit from the apparatus, a cylindrical grit settling main chamber, a grit storage secondary chamber, a partition, an upper subchamber, a lower subchamber, and mechanical means inducing an upward and rotational fluid flow.  Corresponding dependent claims 2-20 further disclose additional details including a plurality of vanes.  Similar disclose is recited in independent claims 21, 24 and 28.  Corresponding dependent claims 22-23 and 25-27 further disclose additional details including a plurality of vanes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau et al. (U.S. 2011/0240568 A1) (hereinafter “Beliveau”) in view of Goninan (U.S. 2010/0237008 A1) and further in view of Gianfranco et al. (GB 2128905 A) (hereinafter “Gianfranco”) (see attached GB document).

Regarding Claim 1 and new independent claim 11:
Beliveau teaches an apparatus for separating grit from a grit-loaded liquid matrix in a liquid matrix flowstream while retaining liquid matrix organic solids in suspension and water, including an inlet for admitting the grit-loaded liquid matrix into the apparatus, an outlet for removing grit-lite liquid matrix from the apparatus, wherein the grit is separated from the apparatus (see FIG. 6, apparatus 100) (see paragraphs 5, 14 and 27), the apparatus further comprising:
a cylindrical grit settling main chamber defining a bottom end portion, a top end and a peripheral wall, the grit being separated from the apparatus at said main chamber bottom end portion (see paragraphs 5 and 14);
a secondary chamber including a central grit settling access top mouth opening through said main chamber bottom end portion (see paragraphs 5 and 14);
a partition extending transversely through said cylindrical grit settling main chamber intermediate said top end and said bottom end portion thereof spacedly therefrom wherein an upper subchamber is formed in said cylindrical grit settling main chamber above said partition and a lower subchamber is formed in said main chamber below said partition, said liquid matrix inlet in direct fluid communication with said lower subchamber, said grit-lite liquid matrix outlet in direct fluid communication with said upper subchamber, said partition having a peripheral edge, integrally mounted in substantially fluid tight fashion to said peripheral wall of said cylindrical grit settling main chamber, and a central mouth (see paragraphs 5 and 14); and
wherein a liquid matrix fluid flow speed gradient is established between said upper and lower subchambers through said partition central mouth (see paragraphs 5 and 14).
Beliveau does not explicitly teach a turbulence generating fluid dynamic component, mounted inside said upper subchamber and providing enhanced fine grit separation from said liquid matrix, said turbulence generating fluid dynamic component producing Eddy-type turbulences inside said upper subchamber, wherein said turbulence generating fluid dynamic component includes at least one eductor, fixedly mounted inside said upper subchamber, and a fresh water supply, each of said at least one eductor defining a hollow main body having a fresh water supply intake port, coupled to and force fed from said fresh water supply, and an outlet port, opening into and ejecting fresh water into said liquid matrix flowstream inside said upper subchamber.
Goninan teaches a fluid purification system in hydraulic vortex systems (see Goninan FIGS. 1, 4 and 5a) by inducing an auxiliary hydraulic spiral (Eddy-type turbulence) (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Gianfranco further teaches an apparatus for separating mixtures of solids into at least three products including multiple intake ports and outlet ports (see Gianfranco FIGS. 1-4) (see Gianfranco page 1 lines 77-123).
Beliveau and Goninan are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau, Goninan and Gianfranco are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau, as modified by Goninan, to further include the turbulence generating fluid dynamic component including the multiple intake ports and outlet ports of Gianfranco, to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix flowstream of Beliveau (see Gianfranco page 1 lines 77-123).

Regarding Claim 2:
The combination of Beliveau, Goninan and Gianfranco teaches the apparatus as in claim 1, wherein Goninan further teaches an enlarged eductor outflow nozzle, operatively connected to each of said at least one eductor outlet port (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau, Goninan and Gianfranco are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau, as modified by Gianfranco, to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).

Regarding Claim 3 and new claim 12:
The combination of Beliveau, Goninan and Gianfranco teaches the apparatus as in claim 1, wherein Goninan further teaches said at least one eductor outlet port ejects eductor fluid flows in a same direction of flow relative to that of said liquid matrix flowstream inside said upper subchamber (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau, Goninan and Gianfranco are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau, as modified by Gianfranco, to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).

Regarding Claim 4 and new claim 13:
The combination of Beliveau, Goninan and Gianfranco teaches the apparatus as in claim 1, wherein Goninan further teaches said at least one eductor outlet port ejects eductor fluid flows in an opposite direction of flow relative to that of said liquid matrix flowstream inside said upper subchamber (mechanical spiral) (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau, Goninan and Gianfranco are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau, as modified by Gianfranco, to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).

Regarding Claim 5:
The combination of Beliveau, Goninan and Gianfranco teaches the apparatus as in claim 1, wherein Goninan further teaches there are three stationary eductors fixedly mounted to said main chamber peripheral wall in radially equidistant fashion to one another (mechanical spirals and vortex) (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau, Goninan and Gianfranco are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau, as modified by Gianfranco, to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).

Regarding Claim 6:
The combination of Beliveau, Goninan and Gianfranco teaches the apparatus as in claim 5, wherein Goninan further teaches wherein each of said three eductors outlet port ejects eductor fluid flows in a same direction of flow relative to that of said liquid matrix flowstream inside said upper subchamber (mechanical spiral) (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau, Goninan and Gianfranco are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau, as modified by Gianfranco, to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).

Regarding Claim 7:
The combination of Beliveau, Goninan and Gianfranco teaches the apparatus as in claim 5, wherein Goninan further teaches wherein each of said eductors outlet port ejects eductor fluid flows in an opposite direction of flow relative to that of said liquid matrix flowstream inside said upper subchamber (mechanical spiral) (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau, Goninan and Gianfranco are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau, as modified by Gianfranco, to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).

Regarding Claim 8:
The combination of Beliveau, Goninan and Gianfranco teaches the apparatus as in claim 5, wherein Beliveau further teaches said upper subchamber is further subdivided into a top subchamber and an intermediate subchamber, said eductors mounted inside said intermediate subchamber, wherein an annular horizontal ring is formed between said top and intermediate subchambers and fixedly mounted tangentially to said main chamber peripheral wall and defining a central bore, and further including an annular vertical wall mounted within said ring central bore and projecting upwardly therefrom short of said main chamber top end, wherein said annular vertical wall forms a radially outward overflow surface for said grit-lite liquid matrix (see Beliveau FIG. 6, apparatus 100) (see Beliveau paragraphs 5, 14 and 27).

Regarding Claim 9:
The combination of Beliveau, Goninan and Gianfranco teaches the apparatus as in claim 8, wherein Goninan further teaches each of said three eductors outlet port ejects eductor fluid flows in a same direction of flow relative to that of said liquid matrix flowstream inside said intermediate subchamber (mechanical spiral) (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau, Goninan and Gianfranco are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau, as modified by Gianfranco, to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).

Regarding Claim 10:
The combination of Beliveau, Goninan and Gianfranco teaches the apparatus as in claim 8, wherein Goninan further teaches wherein each of said three eductors outlet port ejects eductor fluid flows in an opposite direction of flow relative to that of said liquid matrix flowstream inside said intermediate subchamber (mechanical spiral) (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau, Goninan and Gianfranco are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau, as modified by Gianfranco, to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).



Other Reference Considered
Claude Vautin (GB 191314428) teaches improvements in or relating to the dressing of ores.

Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous specification/abstract objection has been considered and is now withdrawn.
The previous claim objections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of claim objections are now made (see above).
The previous 112(f) claim interpretation has been considered and is now withdrawn as a result of the current claim amendments.
The previous 112(b) claim rejections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejections are now made (see above).
The double patenting rejection is still maintained and held in abeyance, as requested by Applicant.







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773